DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 5-12) and Species A (figures 6A-9C) in the reply filed on 11 July 2022 is acknowledged.
Response to Amendment
This office action is responsive to the preliminary amendment filed with the response to restriction on 11 July 2022.  As directed by the amendment: claims 1-4 & 13-20, drawn to non-elected subject matter, have been cancelled, and claims 21-31 have been added.  Thus, claims 5-12 & 21-31 are presently pending in this application.
Claim Objections
Claims 5, 21, 25, 26, 28 & 31 are objected to because of the following informalities:
Claim 5 recites that each of the first and second connector pieces comprises “a first edge…configured to engage with a first congruent edge of a connector piece” (lines 10-11). As best understood, “a first congruent edge of a connector piece” should read “a first congruent edge of the other connector piece” or an appropriate equivalent, since the two connector pieces are configured to engage one another, rather than some arbitrary additional connector piece. 
Claim 5 further recites that each of the first and second connector pieces comprises “a second edge…configured to engage with a second congruent edge of the connector piece” (lines 12-14). “A second congruent edge of the connector piece” should be amended to read “a second congruent edge of the other connector piece” or an appropriate equivalent, corresponding to the correction made in lines 10-11.  
Claim 21 recites: “respective half arcs of pipe of the subject connector component and the adjoining connector component complete a full diameter of pipe and having a greater diameter that the plurality of pieces of pipe” (lines 9-12). “…complete a full diameter of pipe and having a greater diameter…” should be amended to read either “…complete a full diameter of pipe and have a greater diameter…” or “…complete a full diameter of pipe having a greater diameter…”. 
Claims 25 & 26 recite “…wherein the set of connector components and sleeve component of claim are comprised of [plastic / metal]”. The term “of claim” here appears to be an error and should be deleted. Alternatively, they could be amended to read “…of claim 23…” but this appears to be redundant since this is already established in the preamble of the respective claims. 
Claim 28 recites “A method…further comprising…”. However, claim 28 does not depend from another method claim, only from apparatus claims. As understood then, claim 28 should be directed to a method “comprising” rather than “further comprising”. 
Claim 31, line 2: “bonding agent” is repeated twice in a row (i.e. “placing a bonding agent bonding agent on an interior of the sleeve” should read simply “placing a bonding agent on an interior of the sleeve”). 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-8, 11, 12, 21-24 & 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtin (US 4,103,943).
Examination note: the system of Curtin referenced in the following rejections is disclosed first in a base embodiment shown in FIGS. 14 & 15, and subsequently in a modified form including a sleeve in figs. 17 & 18. As noted by Curtin, “the coupling of FIGS. 17 and 18 is comprised of semi-cylindrical pipe sections 210 and 212 which are identical to the previously-discussed pipe sections 110 and 112 of FIG. 14 except that their outer surfaces are tapered adjacent the ends thereof for receiving identical end collars 214 and 216” (col. 7, lines 61-66). 
As such, where details of the connector pieces are explained with respect to FIGS. 14-15, the same structure is understood to apply to the embodiment of FIGS. 17-18, unless otherwise noted. Additionally, in the grounds of rejection below, a reference to a part in the first embodiment (e.g. connector piece 110) is to be understood to refer to both the part of the first embodiment (e.g., 110) and the corresponding part of the second embodiment (e.g., 210).

Regarding claim 5, Curtin discloses (figs. 14, 15, 17 & 18; a base embodiment in figs. 14 & 15, modified form in figs. 17 & 18) a system for joining a plurality of pieces of pipe (S & T), comprising: 
a first connector piece (110); and 
a second connector piece (112), each of the first connector piece and the second connector piece comprising: 
a first end (e.g., a first longitudinal end near pipe S, see figs 14 & 17); 
a second end (e.g., a second longitudinal end near pipe T, see figs 14 & 17); 
a top surface (118; i.e., an outer surface) extending from the first end to the second end (figs. 14 & 15; in figs 17 & 18, top surface also includes tapered portions 220 & 221); 
a bottom surface (116; i.e., an inner surface) corresponding to a shape of a pipe extending from the first end to the second end (as shown; see figs. 15 & 18);
a first edge (incl. at least 120, 124, 126) joining the top surface and the bottom surface configured to engage with a first congruent edge of a connector piece; and 
a second edge (incl. at least 122, 128, 130) opposite the first edge joining the top surface and the bottom surface configured to engage with a second congruent edge of the connector piece (see figs. 14 & 15; e.g., col. 6, line 58 – col. 7, line 34); 
whereby a sealed connection is created when the first edge and the second edge of the first connector piece engage with the first edge and the second edge of the second connector piece (see figs. 14 & 17; col. 7, lines 42-47: “Thus, the adhesive applied to the interlocking surfaces of the lugs and notches forms a water-tight seal …”; col. 8, lines 20-24: “This action of course forces the interlocking pipe sections 210 and 212 together thus clamping them securely and forming a water tight seal…”).

Regarding claims 6 & 11, the system of Curtin reads on the additional limitations wherein a bonding agent (e.g. “solvent cement”) is placed between the first connector piece (110) and the second connector piece (112), on the first edge (120,124, 126) and the second edge (122, 128, 130) of the first connector piece that engages with the first edge and the second edge of the second connector piece (col. 7, lines 22-26: “In the use of the coupling of FIGS. 14 and 15, solvent cement is first applied to surfaces 120, 126, 124, 116, 122, 130 and 128 of both parts 110 and 112…”; also, see abstract).


Regarding claim 7, Curtin discloses that the system further comprises (i.e., in the modified form of figs. 17 & 18): 
a sleeve (214 or 216), comprising: 
an outer surface (indicated at 217 in fig. 18); 
an inner surface (incl. at least 219; or, 218, 219 & 222); 
a first end (e.g. a longitudinal end facing toward the connector pieces 210/212; see figs 17 & 18); and 
a second end (e.g. a longitudinal end facing away from the connector pieces 210/212).

Regarding claim 8, the system of Curtin reads on the additional limitation wherein the sleeve (214 or 216) is disposed around the first connector piece (210) and the second connector piece (212). 
See figs. 17 & 18: when the sleeve is installed (as sleeve 214 is shown), the sleeve is disposed around both the first and second connector pieces in the region where they overlap.

Regarding claim 12, with respect to the limitation wherein “a bonding agent is placed on the inside of the sleeve, bonding the sleeve to the first connector piece and the second connector piece”, as set forth in MPEP § 2113(I), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
In the instant case, Curtin discloses that a bonding agent (e.g. “solvent cement”) is placed on the outside of the first and second connector pieces, at tapered surfaces 220 & 221, and the sleeve is then slid over the first and second connector pieces such that bonding agent would be between the inside of the sleeve (i.e. 219) and the tapered surfaces of the first and second connector pieces, bonding the sleeve to the first and second connector pieces (see col. 8, lines 12-27). 
As understood, whether the bonding agent is placed on the inside of the sleeve (as in the claim) or on the outside of the connector pieces (as in Curtin), the resulting structure would be the same: the outer surfaces of the first and second connector pieces bonded to the inner surface of the sleeve with a bonding agent therebetween. As such, claim 12 is unpatentable over the system of Curtin, even though the prior product may have been made by a different process. 
Alternatively, even though Curtin discloses first applying the bonding agent to the outer surfaces of the connector pieces, one skilled in the art would recognize that the subsequent step of sliding the sleeve over the outer surfaces of the connector pieces would result in bonding agent being placed on the inside of the sleeve (i.e. via contact with the bonding agent which has been applied to the outer surfaces), thereby bonding the sleeve to the first connector piece and the second connector piece as claimed. 
In either case, the limitations of claim 12 are met or are otherwise unpatentable over the system of Curtin, for the reasons set forth above. 

Regarding claim 21, Curtin discloses (figs. 14, 15, 17 & 18; a base embodiment in figs. 14 & 15, modified form in figs. 17 & 18) a set of connector components (110 & 112) that join a plurality of pieces of pipe (S & T), each connector component comprising: 
a half arc of pipe (i.e. the main body of each connector, e.g., as may be defined between edges 122 & 124; see fig. 15; col. 6, lines 55-57: “semi-cylindrical pipe sections”); and 
a set of congruent connector tabs arranged at each end of the half arc of pipe (i.e., a first tab defined by 120 & 126; a second tab defined by 122 & 130) the set of connector tabs configured to link with an adjoining connector component (see fig. 15; col. 6, line 58 – col. 7, line 34), 
wherein a sealed connection is created between the set of congruent connector tabs of a subject connector component (e.g., 110) and the adjoining connector component (e.g., 112; see figs. 14 & 17; col. 7, lines 42-47 & col. 8, lines 20-24) and respective half arcs of pipe of the subject connector component and the adjoining connector component complete a full diameter of pipe and having a greater diameter than the plurality of pieces of pipe (i.e., as shown in the figures, the joined connector components complete a full diameter of pipe to surround the pipe pieces S & T, and have at least an outer diameter which has a greater diameter than the pipe pieces S & T). 

Regarding claim 22, the set of connector components disclosed by Curtin read on the additional limitations wherein a bonding agent (e.g. “solvent cement”) is placed on the set of congruent connector tabs between the subject connector component and the adjoining connector component.
See col. 7, lines 22-26: “In the use of the coupling of FIGS. 14 and 15, solvent cement is first applied to surfaces 120, 126, 124, 116, 122, 130 and 128 of both parts 110 and 112…”. Also, see the abstract of Curtin. 

Regarding claim 23, Curtin discloses that the set of connector components may further comprise (i.e., in the modified form of figs. 17 & 18): a sleeve component (214 or 216) having a distinct structure from the set of connector components (210 & 212) and having a diameter greater than that of combined respective half arcs of pipe (as shown in figs. 17 & 18).

Regarding claim 24, Curtin reads on the additional limitation wherein the sleeve component (214 or 216) is disposed around the subject connector component (210) and the adjoining connector component (216). 
See figs. 17 & 18: installed sleeve 214 is disposed around both connector components. 
Regarding claim 27, with respect to the limitation wherein “a bonding agent is placed on an interior of the sleeve component and an exterior of the set of connector components”, as set forth in MPEP § 2113(I), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
In the instant case, Curtin discloses that a bonding agent (e.g. “solvent cement”) is placed on the exterior of the set of connector components, at tapered surfaces 220 & 221, and the sleeve component is then slid over the first and second connector components such that bonding agent would be between the interior of the sleeve component (i.e. 219) and the exterior of the set of connector components, bonding the sleeve component to the set of connector components (see col. 8, lines 12-27). 
As understood, whether the bonding agent is placed on both an interior of the sleeve component and an exterior of the set of connector components (as in the claim) or only on an exterior of the set of connector components (as in Curtin), the resulting structure would be the same: the exterior of the set of connector components bonded to the interior of the sleeve component with a bonding agent therebetween. As such, claim 27 is unpatentable over Curtin, even though the prior product may have been made by a different process. 
Alternatively, even though Curtin discloses first applying the bonding agent to the exterior of the set of connector components, one skilled in the art would recognize that the subsequent step of sliding the sleeve component over the exterior of the set of connector components would result in bonding agent being placed on the interior of the sleeve component (i.e. via contact with the bonding agent which has been applied to the exterior of the connector components), such that the final device may be said to have a bonding agent placed on the interior of the sleeve component and on the exterior of the set of connector components, as claimed. 
In either case, the limitations of claim 27 are met or are otherwise unpatentable over Curtin, for the reasons set forth above. 

Regarding claim 28, Curtin discloses a method of implementing the set of connector components (110/210 & 112/212) and sleeve component (214 or 216) of claim 23, further comprising: 
aligning the subject connector component (i.e. 110 / 210) to partially cover an end of a first pipe (S) and an end of a second pipe (T) (col. 7, lines 26-30; as shown in the figures); and 
aligning the adjoining connector component (i.e. 112 / 212) to engage with the subject connector component and to partially cover the end of the first pipe (S) and the end of the second pipe (T)(as also shown in the figures, and discussed in the section cited above), 
wherein the set of congruent connector tabs of the subject connector component and the adjoining connector component engage with each other creating a sealed connection between the first pipe and the second pipe (col. 7, lines 31-47: “the parts 110 and 112 are squeezed together so that the teeth 131 of the mating surfaces 126 and 130 interlock and firmly hold parts 110 and 112 in place…Thus, the adhesive applied to the interlocking surfaces of the lugs and notches forms a water-tight seal…”).

Regarding claim 29, Curtin reads on the additional limitations wherein the method further comprises: 
placing a bonding agent (e.g. “solvent cement”) between the set of congruent connector tabs of the subject connector component (e.g. 110 / 210) and the adjoining connector component (e.g., 112 / 212), bonding the subject connector component and the adjoining connector component together (see col. 7, lines 22-26, 31-34 & 42-47; abstract); and
placing the bonding agent on the subject connector component and the adjoining connector component between the respective half arcs of pipe and the first pipe and the second pipe (see col. 7, lines 22-26: solvent cement is applied to surfaces 116 of each connector component, which corresponds to the inner surface of the respective half arcs, and solvent cement is also applied “along the end portions of the exterior surfaces of the emplaced pipes S and T”; as such, when the system is assembled, this bonding agent would be between the respective half arcs of the pipe and the first pipe and the second pipe, as claimed). 

Regarding claim 30, Curtin reads on the additional limitations wherein the method further comprises: 
placing the sleeve component on the first pipe (col. 8, lines 9-12: “In use, prior to clamping pipe sections 210 and 212 together, end collars 214 and 216 are respectively placed on and slid along pipes S and T away from each other and away from the damaged pipe section”); and 
sliding the sleeve component over the subject connector component (210) and the adjoining connector component (212) after the connector components are placed around the first pipe (S) and the second pipe (T)(col. 8, lines 12-20: “After the sections 210 and 212 are clamped together, solvent is applied…. Thereafter, end collars 214 and 216 are slid toward each other over pipe sections 210 and 212…”).

Regarding claim 31, Curtin is seen as reading on the additional limitation wherein the method further comprises: placing a bonding agent on an interior of the sleeve component and an exterior of the set of connector components.
In particular, Curtin explicitly discloses that a bonding agent (i.e. “solvent cement”) is placed on an exterior of the set of connector components (i.e., on tapered surfaces 220 & 221; col. 8, lines 12-15), and that the sleeve components are subsequently slid over the connector components such that an interior of the sleeve component (i.e. 219) engages against the tapered surfaces of the connector components which are coated in the bonding agent. 
As would be recognized by a person having ordinary skill in the art, this would result in the bonding agent (which was first applied to the exterior of the set of connector components) being also placed on the interior of the sleeve component. 
In other words, the method of Curtin may be said to include placing a bonding agent on an interior of the sleeve component (via contact with a bonding agent applied to the exterior of the connector components) and an exterior of the set of connector components (as explicitly disclosed), as claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Curtin as applied to claims 7 & 23, respectively, above, and further in view of Coppolo (US 5,823,581).
Regarding claims 9 & 25, Curtin discloses (col. 6, lines 32-34), with respect to an alternate embodiment (figs. 11-13), that a set of connector components (90 & 92) “may be constructed of an ordinary largely rigid vinyl that can be rapidly solvently cemented to PVC pipes” (i.e., each of the connector components can comprise a vinyl-based plastic, as understood), and Curtin subsequently discloses that the embodiment of figs 14 and 15 is “similar to that depicted in FIGS. 11-13 but differing therefrom in the shape of the opposing surfaces of the two semi-cylindrical parts” (col. 6, lines 45-49). 
As set forth in MPEP § 2144.01, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.
In view of the above disclosure of Curtin, a person of ordinary skill in the art would have reasonably inferred that the set of connector components (including the first and second connector pieces) of the embodiment of figures 14 & 15 (and, by extension, figures 17 & 18) could be constructed of the same plastic vinyl material. 
Furthermore, to the extent that Curtin may be seen as otherwise silent as to the material used to form the set of connector components (including the first and second connector pieces), as well as the sleeve / sleeve component, Curtin discloses that the set of connector components and the sleeve component are to be bonded to one another (and to the pipes S & T) using “solvent cement”. 
Solvent cements work by softening and dissolving the outer layer of the materials to which they are applied such that, when the solvent evaporates, the components are bonded at a molecular level. Thus, a person of ordinary skill in the art would recognize that components bonded in this manner would generally need to be formed from compatible plastic materials.
A person of ordinary skill in the art would have also reasonably inferred therefrom that the set of connector components and the sleeve component could each comprise plastic (i.e. a rigid vinyl that can be rapidly solvently cemented) to ensure compatibility with the solvent cement bonding method disclosed.
Nevertheless, to promote compact prosecution, an additional teaching in view of Coppolo is provided. 
Coppolo teaches (e.g., figs. 1-1H) a system for joining a plurality of pipe pieces (A, including A1 and A2) comprising a set of connector components (B, including a first connector piece 2 and a second connector piece 2a), and a sleeve component (C, shown as being formed by a pair of partial sleeves 14 & 14a, but also may be in the form of a full sleeve as set forth in col. 7, lines 1-5). 
Coppolo further teaches that each of the connector pieces / components and the partial sleeve may comprise “a rigid plastic” (col. 3, lines 19-20: “the partial-sleeves of any sleeve may consist of or include a rigid plastic material”; see also col. 4, lines 9-11, col. 6, lines 26-28) which may be bonded via “plastic cement” (col. 6, lines 44-52 & col. 7, lines 6-9; i.e., solvent cement).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Curtin such that the set of connecting components (including the first and second connector pieces) and the sleeve component (i.e. the sleeve) are comprised of plastic, in view of the teachings of Coppolo, as the use of a known technique (i.e. forming each piece of a set of connecting components and a surrounding sleeve from a rigid plastic, as in Coppolo) to improve a similar device (i.e. the system / set of Curtin, having a set of connector components and a surrounding sleeve, disclosed as bondable via solvent cement) in the same way (e.g., ensuring that each of the pipe, connector components, and sleeve are suitable for use with the solvent cement bonding technique, as would be understood by said person having ordinary skill in the art), especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 As a result, the limitations of claim 9 (wherein the first connector piece, the second connector piece and the sleeve are comprised of plastic) and the limitations of claim 25 (wherein the set of connector components and sleeve component are comprised of plastic) are met, or are otherwise rendered obvious. 


Claims 10 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Curtin as applied to claims 7 & 23, respectively, above, and further in view of Hoss, Sr. et al. (US 3,771,820; hereafter Hoss).
Regarding claims 10 & 26, Curtin does not explicitly disclose the additional limitations wherein the first connector piece, the second connector piece and the sleeve are comprised of metal (as in claim 10); or wherein the set of connector components and sleeve component are comprised of metal (as in claim 26). 
Hoss teaches (e.g., figs. 7-9; other various embodiments throughout) a system for joining a plurality of pipe pieces (38 & 39) comprising a set of connector components (including a first connector piece 40 and a second connector piece 41), and a sleeve component surrounding the set of connector components (formed sleeve portions 42 & 43). 
Hoss further teaches that such connector pieces / partial sleeves are “preferably of a metallic material (col. 3, lines 4-5, with respect to a base embodiment in figs 1 & 2), wherein the connector components (40 & 41) may be bonded adhesively to the pipe pieces (38 & 39) and to the surrounding sleeve (42 & 43; col. 7, lines 23-29). Hoss suggests that the adhesive may be “any appropriate thermo or ambient curable adhesive material…” e.g., epoxy resin, polyamide, etc. (col. 4, lines 32-46). In contrast to the use of only PVC / vinyl components and solvent cement as originally disclosed by Curtin, Hoss suggests that such an arrangement of metal sleeves and adhesive bonding “permits joining of any metal or composite (e.g., carbon fiber, boron fiber, glass fiber, etc.) pipe or tubular members, as well as the joining of dissimilar materials” (abstract). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Curtin such that the set of connecting components (including the first and second connector pieces) and the sleeve component (i.e. the sleeve) are comprised of metal (and further such that the bonding agent is an adhesive bonding agent such as epoxy resin), in view of the teachings of Hoss, to enable the system to be used for joining metal pipes or composite pipes (e.g. carbon fiber), as well as for joining of dissimilar materials, as further suggested by Hoss (i.e. to enable the use of the system with materials which may not necessarily be compatible for solvent cement-type bonding).  
As a result, the limitations of claim 10 (wherein the first connector piece, the second connector piece and the sleeve are comprised of metal) and the limitations of claim 26 (wherein the set of connector components and sleeve component are comprised of metal) are met, or are otherwise rendered obvious. 

Claim 31 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Curtin as applied to claim 30 above, and further in view of Coppolo.
Regarding claim 31, as previously set forth, Curtin is seen as reading on the additional limitation wherein the method further comprises: placing a bonding agent on an interior of the sleeve component (i.e. via contact with a bonding agent applied to the exterior of the connector components) and an exterior of the set of connector components (as explicitly disclosed).
However, to promote compact prosecution in the event that Curtin is not seen as disclosing placing a bonding agent on an interior of the sleeve component, the following additional teaching is provided. 
Coppolo teaches (e.g., figs. 1-1H) a system for joining a plurality of pipe pieces (A, including A1 and A2) comprising a set of connector components (B, including a first connector piece 2 and a second connector piece 2a), and a sleeve component (C, shown as being formed by a pair of partial sleeves 14 & 14a, but also may be in the form of a full sleeve as set forth in col. 7, lines 1-5). 
Coppolo further teaches that the connector pieces and the sleeve may be bonded together by applying “plastic cement” (i.e. solvent cement) to the “outside surface” of the connector components and “to the inside surface” of the surrounding sleeve component (col. 4, lines 38-40). More generally, Coppolo suggests that “the invention also contemplates any number of means for fixing each sleeve to the underlying pipe and/or underlying sleeve, including plastic cement applied to the outside of the underlying pipe and/or sleeve and applied to the inside of each partial-sleeve making up the overlying sleeve” (col. 6, lines 18-22). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of implementing the set of connector components and sleeve component as disclosed by Curtin such that the method further comprised placing the bonding agent on both an interior of the sleeve component and an exterior of the set of connector components, in view of the teachings of Coppolo, as the use of a known technique (i.e. applying a solvent/plastic cement bonding agent to both the outside surface of an underlying component and an inside surface of a surrounding sleeve component, as in Coppolo) to improve a similar method (i.e. the method of Curtin, also directed to forming a sleeve-type pipe coupling arrangement, utilizing solvent/plastic cement bonded components) in the same way (e.g., ensuring that both the interior of the sleeve and the exterior of the coupling components are sufficiently coated with solvent cement prior to assembly, which may also better ensure that both mating surfaces sufficiently soften / partially dissolve to form a secure bond with one another upon curing, etc.). 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753  

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753